Citation Nr: 1522009	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disorder, diagnosed as gastroesophageal reflux disease ("GERD"), to include as secondary to an acquired psychiatric disorder. 

2.  Entitlement to service connection for an intestinal disorder, characterized by symptoms of constipation, include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for a coronary artery disease (CAD). 

4.  Entitlement to a total disability rating due to individual unemployability.



REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and March 2012 by the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the course of this appeal, the Veteran has raised the issue of entitlement to TDIU.  When a veteran submits a claim for an increased rating, it is for the highest rating available, which includes TDIU if raised by the record.  Therefore, it having been raised, it is appropriately on appeal and is addressed above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

While the Supplemental Statement of the Case in refers to the Veteran's claim as a "gastrointestinal disorder," the Veteran actually mentioned both gastrointestinal and gastroesophageal symptoms when originally submitting this claim.  As it is possible that the Veteran could be service-connected for both a gastroesophageal and gastrointestinal disorder, and receive separate disability ratings if warranted, these claims should be considered separately.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

This claim was previously remanded by the Board in December 2003, and is again 
REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	
REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's appeals.  While the Veteran claim was being further developed in accordance with the December 2013 Board Remand, the Veteran submitted in January 2014 a medical release (Form 4142) wherein he wrote that relevant medical records were available at the Hunter Holmes McGuire Medical Center.  There is no evidence in the claims folder that this was acted on by the AOJ.  Additionally, the AOJ requested medical records from the Social Security Administration, which were received; however, the receipt of the medical records was after the VA examination for the Veteran's disabilities was completed.  

Moreover, the September 2013 VA examination provided to the Veteran regarding the status of his CAD and the etiology of gastrointestinal and gastroesophageal disorders were both inadequate.  

Regarding the CAD examination, the VA examiner provides a finding that the Veteran's METS level is ">3-5," but that his CAD contributed to "0%" of this METS level.  His rationale for this conclusion leaves the Board unable to properly rate the Veteran as he list causes of the METS level being a knee disability, spine disability, and the Veteran's overweight status.  With each of these disabilities, the VA examiner provides "decreases METS."  While the Board is cognizant that these disabilities may have an impact on the Veteran's METS level without a quantitive assessment, the Board cannot provide a competent decision on the level of impairment the Veteran's CAD has caused.  This inadequacy coupled with the above uncollected medical records and unviewed SSA records lead the Board to find that new VA examination is warranted.

Regarding the Veteran's gastrointestinal and gastroesophageal disorders, the VA examiner's opinion addresses only whether the Veteran's disorders were incurred or etiologically related to service, and does not address whether they were aggravated by his PTSD.  The Board is aware of the VA examiner's earlier May 2012 VA examination wherein he offered the opinion that the Veteran's GERD was less likely than not due to or the result of the Veteran's service connected disabilities.  However, in this earlier opinion, the VA examiner never addressed the issue of whether the Veteran's PTSD had aggravated the Veteran's gastrointestinal or gastroesophageal disorders.  The United States Court of Appeals for Veteran's Claims (Court) has held that service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Considering the foregoing, the Board finds that a new examination is warranted.

Regarding the Veteran's claim for TDIU, the Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his current service-connected disabilities to meet the requirements for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his gastroesophageal and gastrointestinal disorders, as well as for CAD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified and January 2014 "Consent to Release Information."  The Veteran should be provided a copy of his filled out January 2014 "Consent to Release Information" form to aid in identifying the providers listed. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his gastrointestinal and gastroesophageal disorders.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's gastrointestinal and gastroesophageal disorders had their onset in, or are otherwise etiologically related to, his active service or to his service-connected acquired psychiatric disorder.  

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).



3.  Schedule the Veteran for a new VA examination assessing the current nature and severity of his service-connected coronary artery disease.  The claims folder should be made available for review.  

The examiner should specifically address the observed and described symptoms related to CAD, such as dyspnea, fatigue, angina, and assign an appropriate metabolic equivalents value (METS) related solely to his coronary artery disease.  

If disability based questionnaires (DBQ) are utilized, the RO should ensure that the appropriate documents are provided.  

4.  After the Veteran's claims for service connection for a gastrointestinal disorder and gastroesophageal disorder, to include as secondary to an acquired psychiatric disorder, and for a higher rating for coronary artery disease are adjudicated, adjudicate the Veteran's claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



